Citation Nr: 1735562	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-30 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left foot condition, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Veteran represented by:	John Holmes, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from July 1984 to November 1984 and on active duty from February 1991 to March 1991 and from January 1992 to May 1992.  He also had additional verified and unverified periods of inactive duty training (INACDUTRA) and ACDUTRA in the Army National Guard and the Army Reserves until 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing was prepared and associated with the claims file.

In January 2015, the Board remanded the above-listed issues, as well as the issue of entitlement to service connection for a back condition, for additional development.  Thereafter, in a June 2017 rating decision, the RO granted entitlement to service connection for a back condition.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To date, the Veteran has not filed a second NOD with regard to this issue, so it is no longer before the Board.

The issues of entitlement to service connection for a right knee and a left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed PFB had its onset during a period of ACDUTRA.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for PFB is fully favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this issue.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   

The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts and Analysis

The Veteran contends that his currently diagnosed PFB had his onset during his initial period of ACDUTRA from July 1984 to November 1984 due to the requirement that he regularly shave.  He asserts that the PFB continued after this period of ACDUTRA when he was required to shave for periods of INACDUTRA.  During the June 2013 hearing, the Veteran testified that he was finally allowed to bring in a note from his personal doctor regarding his condition, which led to him being placed on a shaving profile for the duration of his service.

During the Veteran's June 1984 enlistment examination, he denied having any skin diseases, and his skin was evaluated as clinically normal.  Service treatment records reflect that the Veteran was given a shaving profile in October 1986 due to PFB.  Additionally, the Veteran's private physician submitted November 1986 and February 1987 letters stating the Veteran had pseudofolliculitis barbae, which was cleared by growing and wearing a beard (which may be trimmed neatly).  The physician further stated that the Surgeons General of all armed force services has allowed these men to continue in the service and to wear a beard neatly trimmed.  Lastly, he recommended that the Veteran be allowed to grow a beard to relieve his condition.

The Veteran was afforded a VA skin diseases examination in March 2015.  The Veteran reported that he developed skin bumps on his face after he started shaving in the Army.  The examiner diagnosed the Veteran with PFB and indicated that the date of diagnosis was 1984.  The examiner did not offer an etiology opinion.  

The Veteran submitted a skin diseases disability benefits questionnaire completed by his private physician in December 2015.  The Veteran reported that over the past 30 years, he has had breakouts on his chin and jawline that worsen after shaving.  The physician noted that "this is a difficult condition to treat...after a shave, it takes [approximately] 3 months to resolve."  

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for PFB is warranted because the competent and credible evidence of record shows that PFB had its onset during a period of ACDUTRA and has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

As an initial matter, the record shows that the Veteran has a current diagnosis of PFB.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Additionally, the Board finds that the second Shedden element, in-service incurrence of an injury, is also satisfied.  In this regard, the Board acknowledges that there are no service treatment records showing that the Veteran was diagnosed with PFB during his initial period of ACDUTRA.  However, the Veteran does not assert that he was treated for PFB during this period or that he clinically complained of PFB, but rather that it first manifested during this period of service when he was required to shave regularly.  Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, as a skin disorder, to include PFB, is a disease within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorder.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation). 

Moreover, the Board finds that the Veteran's statements regarding the onset of his PFB are credible despite the absence of records showing treatment.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  In the present case, being required to shave is consistent with the Veteran's service, and the record reflects that shaving causes the Veteran to develop symptoms of PFB.  Further, the Veteran's statements regarding the onset of his PFB have been consistent throughout the appeal period, and there is no evidence to contradict them.

Given that the Board has determined that the Veteran likely suffered from PFB symptoms during his initial period of ACDUTRA, and that he has been diagnosed with PFB post-service based on similar symptoms, the Board finds that the Veteran's PFB at least as likely as not began during his initial period of ACDUTRA.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset and continuity of symptoms associated with PFB.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began during his first period of ACDUTRA and that they have persisted since that time.  Further, the fact that PFB was formally diagnosed within two years of the Veteran's discharge from his first period of ACDUTRA also weighs in support of a finding of service connection.  The proximity of the diagnosis to when the Veteran was released from his first period of ACDUTRA, combined with the Veteran's competent and credible lay statements regarding onset and continuity of his PFB symptoms, supports the Board's conclusion that his PFB began during his first period of ACDUTRA.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  

In sum, the evidence shows that the Veteran currently has PFB, that his symptoms of PFB likely began during his first period of ACDUTRA when he was required to regularly shave, and that these symptoms were diagnosed as PFB within two years of discharge from his first period of ACDUTRA.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PFB, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for pseudofolliculitis barbae is granted.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

The Veteran asserts that his right knee and left foot conditions are caused or aggravated by his service-connected left knee and/or right shin disabilities.  In January 2015, the Board remanded these issues in order to provide the Veteran with an examination and obtain an opinion regarding whether the Veteran's right knee and/or left foot conditions were caused and/or aggravated by a service-connected disability.

The Veteran was afforded a VA examination in March 2015.  Regarding a left foot condition, the examiner diagnosed the Veteran with mild bilateral pes planus, hallux valgus, bilateral mild plantar fascitis, and calcaneal spur.  The examiner opined that these conditions "are less than likely related to or caused by his SC left knee or right shin disabilities."  The examiner also indicated that there was "no evidence of aggravation of above conditions by his SC left knee or right shin disabilities."  Regarding a right knee condition, the examiner diagnosed the Veteran with severe bilateral knee DJD and opined that it "is [a] degenerative process and less than likely to be secondary to his SC left knee or right shin disabilities."  The examiner also opined that a right knee condition "is an independent process and unlikely to be aggravated by his SC left knee or right shin abnormalities."

The Board finds that these opinions are conclusory and unsupported by any explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that the March 2015 VA opinion is inadequate and that an addendum opinion is needed.

Moreover, since the March 2015 VA examination, the Veteran submitted a November 2016 private opinion that appears to suggest that the Veteran's lower extremity conditions may be related to his now service-connected low back disability.  Accordingly, on remand, the reviewing examiner should offer an opinion as to whether the Veteran's right knee and/or left foot conditions were caused and/or aggravated by his service-connected low back disability.

Lastly, as the record reflects that the Veteran receives ongoing VA and private treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from April 2017 to the present.  Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

2. After all available records have been associated with the claims file, return the claims file to the March 2015 VA examiner for an addendum opinion.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, in light of the Veteran's contention that gait alterations due to his service-connected disabilities led to his current left foot conditions, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left foot conditions, to include pes planus, hallux valgus, plantar fascitis, and calcaneal spur, was (1) caused by or (2) aggravated by the Veteran's left knee disability, right shin disability, and/or low back disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disabilities that is beyond natural progression.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's foot condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left knee disability, right shin disability, and/or low back disability.  

In light of the Veteran's contention that gait alterations due to his service-connected disabilities led to his current right knee condition, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right knee condition was (1) caused by or (2) aggravated by the Veteran's left knee disability, right shin disability, and/or low back disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disabilities that is beyond natural progression.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's right knee condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left knee disability, right shin disability, and/or low back disability.

The examiner should specifically review and comment on the November 2016 opinion of the Veteran's private physician, Dr. C.T., who indicated that the Veteran's conditions are more likely than not secondary to or aggravated by his service-connected knee and back disabilities.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. C.T.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to include the Veteran's contentions that gait alterations due to his service-connected disabilities led to his current right knee and left foot conditions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


